Name: Council Regulation (EEC) No 1177/79 of 12 June 1979 laying down for 1979 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6 . 79 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1177/79 of 12 June 1979 laying down for 1979 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Spain the common agricultural policy by the adoption of a Regulation under Article 43 of the Treaty, HAS ADOPTED THIS REGULATION: Article I The only catches which vessels flying the flag of Spain are authorized to make during the period 1 January to 31 December 1979 in the 200 mile fishing zones of the Member States covered by Community rules on fisheries are those set out in Annex I within the quantitative limits laid down therein and caught under the conditions laid down by this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( 1 ), Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community and Spain have negotiated a Framework Agreement on fisheries ; Whereas the Commission has presented a proposal for the conclusion of that Agreement to the Council ; Whereas the Community and Spain have consulted each other, under the procedure laid down in the negotiated Agreement, on the conditions for fishing by the vessels of each of the parties in the fishing zone of the other party during 1979 ; Whereas , following these consultations , the Community delegation undertook to recommend that the Community authorities adopt for that period certain measures authorizing Spanish vessels to fish in the fishing zones of the Member States covered by Community rules on fisheries ; Whereas by Council Regulation (EEC) No 586/79 ( 2 ) the measures laid down in this Regulation have been adopted as interim measures pending their inclusion in Article 2 1 . Fishing shall be subject to the holding on board of a licence, issued by the Commission on behalf of the Community, and to compliance with the conservation and supervisory measures and other provisions governing fishing in the zones referred to in Article 1 . 2 . The number of licences which may be issued to vessels flying the flag of Spain shall be as laid down in point 3 of Annex I. Article 3 1 . When an application for a licence is submitted to the Commission , the following information shall be supplied : ( a ) name of the vessel ; H OJ No C 140 , 5 . 6 . 1979, p . 115 (2 ) OJ No L 81 , 31 . 3 . 1979, p . 1 . ( b ) registration number ; No L 151 /2 Official Journal of the European Communities 19 . 6 . 79 receive by the fifth and 20th day of each month information communicated by the competent authorities of Spain concerning the catches made by each vessel and the landings made in each port during the previous fortnight. Article 5 1 . Fishing with gillnets shall be prohibited . 2 . The vessels may have on board no fishing gear other than that necessary for the fishing authorized . Article 6 1 . By-catches are permitted within the limits laid down in point 2 of Annex I. 2 . Tunny vessels may not fish any species other than thunnidae ; they may not have on board any species other than thunnidae, with the exception of anchovies intended as live bait. ( c ) external identification letters and numbers ; (d ) port of registration ; (e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing ; (k ) species intended to be fished ; ( 1 ) period for which a licence is requested. 2 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation , each vessel must be in possession of a licence indicating this method of fishing. 3 . However, in the case of the fishing referred to in point 3 ( b ), ( c ) and (d) of Annex I , a single licence may be issued on request for two vessels whose particulars shall be entered at the same time on the licence . For each of the said types of fishing, the Spanish authorities shall provide a list of vessels which shall not exceed in number that fixed in the last column of point 3 of Annex I , specifying for which vessels a licence or a joint licence is requested and, where appropriate , the period of validity requested. 4 . Paragraph 1 does not apply to licences referred to in point 3 (e ) and (f) of Annex I, those licences not being nominative but numbered . 5 . The captains of vessels holding a licence must respect the special conditions laid down in Annex II . These conditions shall form part of the licence . In the case of tunny fishing, only points 1 and 2 of those special conditions must be observed . 6 . A vessel may hold only one licence . Article 7 1 . Licences referred to in point 3 (e ) of Annex I are valid until 30 June 1979 , those referred to in ( f) during the period 1 July to 30 September 1979 . 2 . Licences referred to in point 3 ( b ) of Annex I are valid during the periods 1 January to 28 February 1979 and 1 July to 31 December 1979 . Article 8 1 . Licences issued pursuant to this Regulation shall be valid for a period of at least two months from the first day of a month to the last day of a month . Applications for licences shall be made not later than 15 days before the desired date of commencement of validity. However, in April 1979 , licences may be valid from a different day . In such a case, applications shall be made not later than 10 days before the desired date of commencement of validity, except in the case of fishing for anchovies . 2 . The validity of licences may be extended under the conditions laid down in the first subparagraph of paragraph 1 . 3 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect on the Article 4 1 . The captains of vessels holding a licence for the fisheries mentioned in point 3 (a ) of Annex I must supply the information specified in the licence to the Commission through a radio station in one of the Member States . 2 . Licences for other types of fishing except tunny fishing may be invalidated if the Commission does not 19 . 6 . 79 Official Journal of the European Communities No L 151 /3 first day of the month following the surrender of the licences to the Commission. The new licences shall be issued in accordance with paragraph 1 . Article 9 1 . The period of validity of the licences shall expire as soon as it has been established that the quantities laid down in point 1 of Annex I have been fished. 2 . No licence shall be issued for six months to vessels for which the obligations laid down in this Regulation have not been observed . 2 . The fishing referred to in point 3 ( d) of Annex I may not take place east of 1 ° 48 ' W. Article 1 1 1 . Regulation (EEC) No 586/79 is repealed. Catches made by Spanish vessels under that Regulation shall be deducted from the quantities indicated in point 1 of Annex I. 2 . Licences delivered in pursuance of Regulation (EEC) No 586/79 remain valid under the same conditions as licences delivered under the present Regulation . Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable from 1 January to 31 December 1979 . Article 10 1 . Fishing may not take place in a zone within ICES divisions VI and VII , situated south of 56 ° 30 ' N, east of 12 ° W and north of 50 ° 30 ' N. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1979 . For the Council The President J. FRANÃ OIS-PONCET No L 151 /4 Official Journal of the European Communities 19 . 6 . 79 ANNEX I 1 . Fishing quotas (tonnes) Species ICES division Quantity Hake VI VII VIII 1 819 H 6 200 ( 1 ) 7 481 Other species taken as by-catches of hake fishing VI VII VIII 3 638 12 400 14 962 Anchovy VIII 29 000 ( 2 ) Tunny No limit (') Of which 1 500 tonnes are transferred from the allocation for the last three months of 1978 , subdivided as follows :  division VI : 176 tonnes,  division VII : 600 tonnes ,  division VIII : 724 tonnes . ( 2 ) Catches made by vessels flying the flag of Spain in the Spanish fishing zone are to be deducted from this quantity . 2 . Permitted by-catches Target species Species fished asby-catches Permitted limits of by-catches Hake Cod Haddock Whiting Pollack Saithe The total by-catches of these species may not exceed 3% by weight of the total catch on board Clupeid fish Norway lobster The total by-catches of these species may not exceed 5% by weight of the total catch on board Sole Plaice Herring By-catches of these species may not be kept on board Sardine Horse-mackerel By-catches of this species may not exceed 10% by weight of the total catch or 10% by weight of any sample of less than 100 kg of fish found to be on board in the vessel's hold after sorting Other species ( including invertebrates ) By-catches of all other species may not be kept on board 19. 6 . 79 Official Journal of the European Communities No L 151/5 3 . Number of licences that may be issued for the various ICES divisions Type of fishing ICESdivision Number of licences Complete list of vessels ( a ) Vessels conducting hake fishing VI 31 ( i ) VII 87 (1 ) VIII 82 ( ] )  ( b ) Sardiners ( seiners less than 100 GRT) VIII 40 71 ( c) Long-liners less than 100 GRT Villa 10 17 ( d ) Fishing exclusively with rods from vessels not exceeding 50 GRT VIII 50 60 ( e) Vessels fishing for anchovy as target species VIII 160  ( f) Vessels fishing for anchovy to be used as live bait VIII 120 (g) Tunny fishing VI, VII, No limit VIII ( l ) Figure fixed on the basis of a standard vessel with a brake horse-power of 700 bhp. The conversion factors for vessels of another horse-power are as follows : Horse-power Less than 300 bhp 300 bhp or more, but less than 400 bhp 400 bhp or more, but less than 500 bhp 500 bhp or more, but less than 600 bhp 600 bhp or more, but less than 700 bhp 700 bhp or more, but less than 800 bhp 800 bhp or more, but less than 1 000 bhp 1 000 bhp or more, but not exceeding 1 200 bhp More than 1 200 bhp Long-liners other than those specified in 3 ( ci Coefficient 0.57 0.76 0.85 0.90 0.96 1.00 1.07 Ml 2.25 0.33 When applying these conversion factors to 'parejas ' and 'trios ' the horse-power of the individual vessels ' engines are to be totalled . No L 151 /6 Official Journal of the European Communities 19 . 6 . 79 ANNEX II Special conditions 1 . The fishing licence must be on board the vessel . 2 . The registration letters and numbers of the licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen . The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured . 3 . A logbook must be kept in which the following details are to be entered after each fishing operation : 3.1 . the quantity ( in kg) of each species caught ; 3.2 . the date and the time of the beginning and end of fishing ; 3.3 . the ICES statistical rectangle in which the catches were made; 3.4 . the fishing method used . 4 . Information must be transmitted by the licensed vessel to the Commission of the European Communities at Brussels (telex address 24189 FISEU-B) via one of the radio stations listed in point 6.2 in accordance with the following timetable : 4.1 . on each occasion the vessel enters the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.2 . on each occasion the vessel leaves the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.3 . on each occasion the vessel moves from one ICES subdivision to another within the zones as defined in 4.1 and 4.2 ; 4.4 . on each occasion the vessel enters a Community port ; 4.5 . on each occasion the vessel leaves a Community port ; 4.6 . at weekly intervals for the previous week, from either the seventh day the vessel first enters the fishing zone of the Member States as referred to in 4.1 above or the day the vessel leaves a port as referred to in 4.5 above. 5 . The following details must be included in all messages transmitted in pursuance of point 4 : 5.1 . the date, time, geographical position and ICES statistical rectangle ; 5.2 . the quantity ( in kg) of each species of fish in the hold ; 5.3 . the quantity ( in kg) of each species caught since the previous transmission ; 5.4 . the ICES statistical rectangle in which the catches were taken ; 5.5 . the quantity ( in kg) of each species transferred to other vessels since the previous transmission . 6 . The details provided for in point 5 must be transmitted in accordance with the following conditions : 6.1 . All messages must be transmitted via a radio station on the list below : 19 . 6 . 79 Official Journal of the European Communities No L 151 /7 Call sign GNF GKZ GCC Name North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portshead GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB ^ FFU FFO Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon FFC 6.2 . If for reasons of force majeure it is impossible for the message to be transmitted by the licensed vessel , it may be transmitted on that vessel 's behalf by another vessel . 6.3 . Content of the message Messages transmitted under the provisions of the licence and in accordance with the timetable set out in point 4 must take into account the details required pursuant to point 5 and contain the following information :  name of vessel ,  call sign ,  external identification letters and numbers ,  licence number,  serial number of the message for the voyage in question,  indication of the type of message taking into account the different points mentioned in point 4 ,  the geographical position and the ICES statistical rectangle,  the quantity ( in kg) of each species of fish in the holds using the code given in point 6.4,  the quantity ( in kg) of each species caught since the previous transmission ,  the ICES statistical rectangle in which the catches were taken,  the quantity ( in kg) of each species transferred to other vessels since the previous transmission ,  the name, call sign , and, if applicable, the licence number of the vessel to which the transfer was made,  the name of the master . 6.4 . The code to be used to indicate the quantities of fish on board as mentioned in point 6.3 : A Deep-water prawn (Pandalus borealis ) B Hake (Merluccius merluccius ) C Greenland halibut (Reinhardtius hippoglossoides ) D Cod (Gadus morrhua ) E Haddock (Melanogrammus aeglefinus) F Halibut (Hippoglossus hippoglossus) G Mackerel (Scomber scombrus ) H Horse-mackerel (Trachurus trachurus ) I Round-nose grenadier (Coryphaenoides rupestris ) No L 151 /8 Official Journal of the European Communities 19 . 6 . 79 J Saithe (Pollachius virens) K Whiting (Merlangus merlangus) L ' Herring (Clupea harengus) M Sandeel (Ammodytes sp) N Sprat (Clupea sprattus) O Plaice (Pleuronectes platessa) P Norway pout (Trisopterus esmarkii ) Q Ling (Molva molva) R Other S Shrimp (Penaeidae) T Anchovy (Engraulis encrassicholus)